STERNBERG, Judge,
dissenting.
I respectfully dissent.
In my view, CRE 803(22), relied upon by the trial court in refusing to admit evidence of the misdemeanor conviction, is the focal point of this appeal. That rule allows introduction of:
“Evidence of a final judgment, entered after a trial ... adjudging a person guilty of a crime punishable by death or imprisonment in excess of one year, to prove any fact essential to sustain the judgment....”
The class II misdemeanor of resisting arrest, § 18-8-103, C.R.S. (1978 Repl.Vol.8), is not an offense punishable by imprisonment in excess of one year. See § 18-1-106, C.R.S. (1983 Cum.Supp.). Had the drafters of the rule in question so desired or intended they could have also included a misdemeanor conviction within the scope of the rule. They did not choose to do so and we err in adding misdemeanor convictions to the rule.
Moreover, the fact that the plaintiff had been convicted of a misdemeanor did not rebut any statement of the plaintiff. Thus, People v. Mejia, 188 Colo. 120, 534 P.2d 779 (1975); People v. Sasson, 628 P.2d 120 (Colo.App.1980), and People v. Terranova, 38 Colo.App. 476, 563 P.2d 363 (1976), relied on by the majority, are inapposite. In those cases the veracity of specific testimony was attacked. Here, the only probative value of the misdemeanor conviction is to influence the jury improperly on a key issue in the case. The evidence, therefore, is totally irrelevant, and highly prejudicial.
Thus, the trial court was correct in not allowing evidence of the misdemeanor conviction to be admitted and the judgment should be affirmed.